Execution Copy

 

 

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of December 14, 2009

between

HERITAGE-CRYSTAL CLEAN, LLC,

as Borrower,

and

BANK OF AMERICA, N.A.,

as Lender

 

 

1

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

1

 

1.01 Defined Terms

1

 

1.02 Other Interpretive Provisions

21

 

1.03 Accounting Terms.

21

 

1.04 Rounding

22

 

1.05 Times of Day

22

 

1.06 Letter of Credit Amounts

22

ARTICLE 2. THE COMMITMENT AND CREDIT EXTENSIONS

22

 

2.01 Loans

22

 

2.02 Loan Borrowings, Conversions and Continuations of Loans.

22

 

2.03 Letters of Credit.

24

 

2.04 Prepayments.

29

 

2.05 Termination or Reduction of Commitment

30

 

2.06 Repayment of Loans

30

 

2.07 Interest.

30

 

2.08 Fees

31

 

2.09 Computation of Interest and Fees

31

 

2.10 Evidence of Debt

31

 

2.11 Payments Generally.

32

ARTICLE 3. TAXES; YIELD PROTECTION AND ILLEGALITY

32

 

3.01 Taxes.

32

 

3.02 Illegality

33

 

3.03 Inability to Determine Rates

34

 

-i-

 



--------------------------------------------------------------------------------

 

3.04 Increased Costs; Reserves for Eurodollar Rate Loans

34

 

. (a) Increased Costs Generally. If any Change in Law shall:

34

 

3.05 Compensation for Losses

36

 

3.06 Mitigation Obligations

36

 

3.07 Survival

36

ARTICLE 4. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

36

 

4.01 Conditions of Initial Credit Extension

37

 

4.02 Conditions to all Credit Extensions

38

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

38

 

5.01 Existence, Qualification and Power; Compliance with Laws

38

 

5.02 Authorization; No Contravention

38

 

5.03 Governmental Authorization; Other Consents

39

 

5.04 Binding Effect

39

 

5.05 Financial Statements; No Material Adverse Effect; Solvency.

39

 

5.06 Litigation

40

 

5.07 No Default

40

 

5.08 Ownership of Property; Liens

40

 

5.09 Environmental Compliance

40

 

5.10 Insurance

40

 

5.11 Taxes

41

 

5.12 ERISA Compliance.

41

 

5.13 Subsidiaries; Equity Interests

41

 

5.14 Margin Regulations; Investment Company Act.

42

 

5.15 Disclosure

42

 

-ii-

 



--------------------------------------------------------------------------------

 

5.16 Compliance with Laws

42

 

5.17 Taxpayer Identification Number

43

 

5.18 Intellectual Property; Licenses, Etc

43

 

5.19 Rights in Collateral; Priority of Liens

43

 

5.20 Subordinated Notes

43

 

5.21 True Copies of Charter Documents.

43

ARTICLE 6. AFFIRMATIVE COVENANTS

43

 

6.01 Financial Statements

44

 

6.02 Certificates; Other Information

45

 

6.03 Notices.

45

 

Promptly notify Lender:

45

 

6.04 Payment of Obligations

46

 

6.05 Preservation of Existence, Etc

46

 

6.06 Maintenance of Properties

46

 

6.07 Maintenance of Insurance.

46

 

6.08Compliance with Laws

47

 

6.09Books and Records

47

 

6.10 Inspection Rights

47

 

6.11 Use of Proceeds

48

 

6.12 Financial Covenants.

48

 

6.13 Guarantors

48

 

6.14 Collateral Records

49

 

6.15 Security Interests

49

 

6.16 Environmental Compliance and Reports

49

 

-iii-

 



--------------------------------------------------------------------------------

 

6.17 Motor Vehicle Collateral

50

 

6.18 Further Assurances.

50

ARTICLE 7. NEGATIVE COVENANTS

50

 

7.01 Liens

50

 

7.02 Investments

51

 

7.03 Indebtedness

52

 

7.04 Fundamental Changes

53

 

7.05 Dispositions

53

 

7.06 Restricted Payments

53

 

7.07 Change in Nature of Business

54

 

7.08 Transactions with Affiliates

54

 

7.09 Burdensome Agreements

54

 

7.10 Use of Proceeds

54

 

7.11 Prepayment of Subordinated Indebtedness.

54

ARTICLE 8. EVENTS OF DEFAULT AND REMEDIES

55

 

8.01 Events of Default

55

 

8.02 Remedies Upon Event of Default

57

 

8.03 Application of Funds

57

ARTICLE 9. MISCELLANEOUS

58

 

9.01 Amendments, Etc

58

 

9.02 Notices; Effectiveness; Electronic Communications.

58

 

9.03No Waiver; Cumulative Remedies

59

 

9.04 Expenses; Indemnity; Damage Waiver.

59

 

9.05 Successors and Assigns.

61

 

-iv-

 



--------------------------------------------------------------------------------

 

9.06 Treatment of Certain Information; Confidentiality

62

 

9.07 Right of Setoff

62

 

9.08 Interest Rate Limitation

63

 

9.09 Counterparts; Integration; Effectiveness

63

 

9.10                                          
                                 Survival of Representations and Warranties

63

 

9.11 Severability

63

 

9.12 Governing Law; Jurisdiction; Etc.

64

 

9.13 Waiver of Right to Trial by Jury

65

 

9.14 USA PATRIOT Act Notice

65

 

9.15 Time of the Essence

65

 

9.16 Original Credit Agreement Superseded

65

 

 

SCHEDULES

 

1.01

Initial Shareholders

2.03

Existing Letters of Credit

4.01

List of Closing Documents

5.06

Litigation

5.13(c)

Equity Interests

7.01

Existing Liens

7.03

Existing Indebtedness

9.02

Addresses for Notices

 

EXHIBITS

 

A

Form of Loan Notice

B

Form of Note

C

Form of Compliance Certificate

D

Form of Aging Report

E

Form of Parent Guaranty

 

-v-

 



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of December 14, 2009, between HERITAGE-CRYSTAL CLEAN, LLC, an Indiana
limited liability company (“Borrower”), and BANK OF AMERICA, N.A., a national
banking association (“Lender”).

WHEREAS, Borrower and Lender are parties to the Second Amended and Restated
Credit Agreement dated as of March 3, 2008 (the “Original Credit Agreement”)
pursuant to which, among other things, Lender agreed to provide, subject to the
terms and conditions set forth therein, certain loans and other financial
accommodations to or for the benefit of Borrower;

WHEREAS, Borrower has requested certain modifications to the Original Credit
Agreement (collectively, the “Modifications”) as set forth in this Agreement;

WHEREAS, Lender has agreed to amend and restate the Original Credit Agreement
pursuant to the terms and conditions of this Agreement to effect the
Modifications; and

WHEREAS, the amendment and restatement of the Original Credit Agreement pursuant
to this Agreement shall have the effect of a substitution of terms of the
Original Credit Agreement, but will not have the effect of causing a novation,
refinancing or other repayment of the “Obligations” under and as defined in the
Original Credit Agreement (hereinafter, the “Original Obligations”) or a
termination or extinguishment of the Liens securing such Original Obligations,
which Original Obligations shall remain outstanding and repayable pursuant to
the terms of this Agreement and which Liens shall remain attached, enforceable
and perfected securing such Original Obligations and all additional Obligations
arising under this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, Borrower and Lender covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

1.01     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accountants” has the meaning specified in Section 6.01(a).

“Acquisition” means the acquisition, by purchase or otherwise, of all or
substantially all of the assets (or any part of the assets constituting all or
substantially all of a business or line of business) of any Person, whether such
acquisition is direct or indirect, including through the acquisition of the
business of, or more than 50% of the outstanding voting stock or other Equity
Securities of, such Person, and whether such acquisition is effected in a single
transaction or in a series of related transactions.

 

-1-

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Third Amended and Restated Credit Agreement.

“Applicable Base Rate Margin”, “Applicable Eurodollar Rate Margin” and
“Applicable Unused Fee Rate” means the following percentages per annum, based
upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by Lender pursuant to this Agreement:

Total Leverage Ratio

Applicable Unused Fee Rate

Applicable Base Rate Margin

Applicable Eurodollar Rate Margin

Greater than or equal to 2.75 to 1.00 (“Level 1”)

0.500%

0.500%

3.000%

Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00 (“Level II”)

0.500%

0.250%

2.750%

Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00 (“Level III”)

0.500%

0.250%

2.500%

Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00 (“Level IV”)

0.500%

0.250%

2.250%

Less than 1.25 to 1.00 (“Level V”)

0.500%

0.250%

2.000%

 

(a)       Any increase or decrease in the “Applicable Base Rate Margin”,
“Applicable Eurodollar Rate Margin” or “Applicable Unused Fee Rate” resulting
from a change in the Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to this Agreement; provided, however, that if a Compliance
Certificate is not delivered when due in accordance with this Agreement, then
Level I shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered until the first
Business Day after the date on which such Compliance Certificate is delivered
when the Level corresponding to the Total Leverage Ratio for the applicable
period shall apply.

 

-2-

 



--------------------------------------------------------------------------------

(b)       Notwithstanding the foregoing, if, as a result of any restatement of
or other adjustment to the financial statements of Parent or Borrower or for any
other reason, Parent, Borrower or Lender determines that (i) the Total Leverage
Ratio as calculated by Parent or Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, Borrower shall immediately and
retroactively be obligated to pay to Lender, promptly on demand by Lender (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to Parent or Borrower under the Bankruptcy Code, automatically and
without further action by Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period. This paragraph shall not
limit the rights of Lender, as the case may be, under Section 2.07, Article III
or under Article VIII hereof. Borrower’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Leases of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any obligations under Synthetic Leases, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease,
and (c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated and consolidating
balance sheet of Parent dated as of January 3, 2009 and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows dated as of January 3, 2009, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.05, and (c) the date of termination of the
commitment of Lender to make Loans and L/C Credit Extensions pursuant to Section
8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the BBA Daily Floating Rate
LIBOR, as determined by Lender for such day, plus 1.00%, and (c) the rate of
interest in effect for such day as publicly announced from time to time by
Lender as its “prime rate.” The “prime rate” is a rate set by Lender based upon
various factors including Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Lender shall take effect at the opening of business on
the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBA Daily Floating Rate LIBOR” means a fluctuating rate of interest which can
change on each banking day. The rate will be adjusted on each banking day to
equal the British Bankers Association LIBOR Rate (“BBA Daily LIBOR”) for U.S.
Dollar deposits for delivery on the date

 

-3-

 



--------------------------------------------------------------------------------

in question for a one month term beginning on that date. Lender will use the BBA
Daily LIBOR Rate as published by Reuters (or other commercially available source
providing quotations of BBA Daily LIBOR as selected by Lender from time to time)
as determined at approximately 11:00 a.m. London time two (2) London Banking
Days prior to the date in question, as adjusted from time to time in Lender’s
sole discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs. In the event that the Board of Governors of the Federal
Reserve System shall impose a LIBOR Reserve Percentage with respect to LIBOR
deposits of Lender, then for any period during which such LIBOR Reserve
Percentage shall apply, LIBOR shall be equal to the amount determined above
divided by an amount equal to 1 minus the LIBOR Reserve Percentage. If such rate
is not available at such time for any reason, then the rate will be determined
by such alternate method as reasonably selected by Lender. For the purposes of
this definition, “London Banking Day” means a day on which banks in London,
England are open for business and dealing in offshore dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s office is located and, if such day relates
to any Eurodollar Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

“Capital Assets” means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

“Capital Expenditures” means amounts paid or Indebtedness incurred by any Person
in connection with (a) the purchase or lease by such Person of Capital Assets
that would be required to be capitalized and shown on the balance sheet of such
Person in accordance with GAAP and (b) the lease of any assets by such Person as
lessee under any synthetic lease to the extent that such assets would have been
Capital Assets had the synthetic lease been treated for accounting purposes as a
Capitalized Lease.

“Capitalized Lease” means a lease under which Borrower is the lessee or obligor,
the discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.

“Capitalized Software Costs” means, on any date, in respect of any Person, the
capitalized amount of expenditures and costs related to software (including
software at cost and software capitalized in development), in each case net of
depreciation and amortization, that would appear on a balance sheet of such
Person prepared as of such date in accordance with GAAP.

“Cash Collateralize” has the meaning specified in Section 2.03(f).

 

-4-

 



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services or other bank products, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements.

“Change of Control” means any event or series of events by which:

(a)       any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan and any
Initial Shareholder) becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b)       during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c)       any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Parent, or control over the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of Parent on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such securities; or

(d)       Parent shall cease to directly or indirectly own and control legally
and beneficially 100% of the Equity Interests of Borrower.

“Closing Date” means December 14, 2009.

 

-5-

 



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean any and all assets and rights and interests in or to
property of Borrower and each of the other Loan Parties, whether real or
personal, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant hereto or any of the Collateral Documents.

“Collateral Documents” means all agreements, instruments and documents now or
hereafter executed and delivered in connection with this Agreement pursuant to
which Liens are granted or purported to be granted to Lender in Collateral
securing all or part of the Obligations each in form and substance satisfactory
to Lender, including, without limitation, the Security Agreements, the Patent
Security Agreements, the Trademark Security Agreement, any Mortgages and any
Pledge Agreements.

“Commitment” means Lender’s obligation to make Loans to Borrower pursuant to
Section 2.01 and to make L/C Credit Extensions, in an aggregate principal amount
at any one time outstanding not to exceed $30,000,000.

“Consideration” has the meaning specified in the definition of Permitted
Acquisition.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Loan Borrowing and (b) a
L/C Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, as amended,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) the Applicable Base
Rate Margin plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including the Applicable Eurodollar Rate Margin) otherwise
applicable to such Loan plus 2% per annum, and (b) when used with respect to L/C
Fees, a rate equal to (i) the Applicable Eurodollar Rate Margin plus (ii) 2% per
annum.

 

-6-

 



--------------------------------------------------------------------------------

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the grant of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, amortization and non-cash compensation expenses.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section

 

-7-

 



--------------------------------------------------------------------------------

4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
Borrower or any ERISA Affiliate.

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by Lender pursuant to the following
formula:

 

Eurodollar Rate

=

_____Eurodollar Base Rate_____

1.00 - Eurodollar Reserve Percentage

Where,

“Eurodollar Base Rate” means, for such Interest Period the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by Lender from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum determined by Lender to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Lender and with a term equivalent to such
Interest Period would be offered by Lender’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

 

-8-

 



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder, (a)
taxes imposed on or measured by its overall net income (however denominated),
and franchise taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of Lender, where Lender’s Office is located, and (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which Borrower is located.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Lender on
such day on such transactions as determined by Lender.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Funded Debt” means, at any time of determination, collectively, without
duplication, whether classified as Indebtedness or otherwise on the balance
sheet of Parent and its Subsidiaries, (a) the aggregate amount of (i) all
Indebtedness for borrowed money or credit obtained or other similar monetary
obligations, direct or indirect, (including any unpaid reimbursement obligations
with respect to letters of credit, but excluding any contingent obligations with
respect to letters of credit outstanding), (ii) all obligations evidenced by
notes, bonds, debentures, or other similar debt instruments (other than
performance bonds, if any), (iii) the deferred purchase price of assets or
services (other than trade payables incurred in the ordinary course of business
not more than 60 days past due), and (iv) all obligations, liabilities and
indebtedness under Capitalized Leases and Synthetic Leases which correspond to
principal, plus (b) Indebtedness of the type referred to in clause (a) of
another Person Guaranteed by Parent, Borrower or any of their Subsidiaries.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

-9-

 



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means Parent and any Subsidiary of Borrower that executes a Guaranty
pursuant to Section 6.13.

“Guaranty” means, collectively (i) that certain Guaranty, dated as of May 30,
2008, by Parent in favor of Lender, substantially in the form of Exhibit E
hereto and (ii) any other Guaranty made by a Guarantor in favor of Lender in
form, substance and scope satisfactory to Lender, in each case as amended,
restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

-10-

 



--------------------------------------------------------------------------------

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)       the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)

net obligations of such Person under any Swap Contract;

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)        all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations and all Synthetic Debt of such Person,

(g)       all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)

all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 9.04(b).

“Indianapolis Acquisition” means the purchase by Borrower of certain real
property, personal property and fixtures located at 3970 West 10th Street,
Indianapolis, Indiana, pursuant to that certain Purchase and Sale Agreement, by
and between Borrower and Frick Services, Inc., dated as of March 5, 2009, for
total consideration in an amount not greater than $3,700,000.

“Information” has the meaning specified in Section 9.06.

 

-11-

 



--------------------------------------------------------------------------------

“Initial Shareholders” means the Persons listed on Schedule 1.01 hereto.

“InstaClean Patent” means U.S. Patent No. 7,484,515 and related U.S. Patent
Application Serial No. 12/322,233 for parts cleaning technology and federal
trademark Registration No. 3163048, all purchased by Borrower pursuant to that
certain Asset Purchase Agreement, dated as of April 15, 2009, among Borrower,
Ronald H. Bluestone and Ryan J. Bluestone.

“Interest Coverage Ratio” means, for any period, the ratio of EBITDA of Borrower
for such period to Interest Expense for such period.

“Interest Expense” means, for any period, the aggregate amount of interest
required to be paid or accrued by Borrower, as determined in accordance with
GAAP on a consolidated basis, during such period on all Indebtedness of Borrower
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
payments consisting of interest in respect of any Capitalized Lease or any
Synthetic Lease, and including commitment fees, agency fees, balance deficiency
fees and similar fees or expenses for such period in connection with the
borrowing of money or any deferred purchase price obligation, but excluding
therefrom (a) the non-cash amortization of debt issuance costs (including any
initial arrangement, structuring or up-front fees paid in connection with this
Agreement); and (b) the write-off of deferred financing fees and charges, if
any, in connection with the Original Credit Agreement that are classified as
interest under GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by Borrower in its Loan Notice; provided that:

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)

no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other

 

-12-

 



--------------------------------------------------------------------------------

securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“IPO” means the initial public offering of the common stock of Parent occurring
on or about March 11, 2008, resulting in Parent owning 100% of the Equity
Interests of Borrower.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
Lender and Borrower (or any Subsidiary) or in favor of Lender and relating to
any such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, Lender’s funding of any L/C Borrowing.

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by Lender.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Loan Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Expiration Date” means the day that is thirty (30) days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“L/C Fee” has the meaning specified in Section 2.03(h).

 

-13-

 



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“L/C Sublimit” means an amount equal to $1,000,000. The L/C Sublimit is part of,
and not in addition to, the Commitment.

“Lender” means Bank of America, N.A., and its successors and assigns.

“Lender’s Office” means Lender’s address and, as appropriate, account set forth
on Schedule 9.02, or such other address or account as Lender may from time to
time notify Borrower.

“Letter of Credit” means (a) any standby letter of credit issued hereunder and
(b) any “Letter of Credit” outstanding on the Closing Date issued and as defined
under the Original Credit Agreement.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to Borrower pursuant to Section
2.01.

“Loan Notice” means a notice of a Loan Borrowing pursuant to Section 2.02(a),
which shall be (a) substantially in the form of Exhibit A or (b) in such other
form that is reasonably acceptable to Lender (including, without limitation, in
the form of electronic mail).

“Loan Borrowing” means a borrowing of Loans pursuant to Section 2.01.

“Loan Documents” means this Agreement, each Note, the Original Credit Agreement,
each Issuer Document, each Collateral Document, each Guaranty, each
Reaffirmation Agreement and each Subordination Agreement.

“Loan Parties” means, collectively, Borrower and each Person (other than
Lender), if any, executing a Loan Document, including, without limitation, each
Guarantor and each Person executing a Collateral Document; provided that each
Person party to the Subordination Agreement other than Borrower or any Guarantor
shall not be a “Loan Party.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition

 

-14-

 



--------------------------------------------------------------------------------

(financial or otherwise) or prospects of Borrower, Borrower and its Subsidiaries
taken as a whole or Parent; (b) a material impairment of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Maturity Date” means December 14, 2012.

“Measurement Period” means, as of any date of determination, the most recently
completed fifty-two (or fifty-three, as applicable) consecutive weeks (comprised
of the four quarterly periods for which Borrower prepares its financial
reporting) ending on such date.

“Modifications” is defined in the recitals.

“Mortgages” means, collectively, any Mortgages or Deeds of Trust entered into
from time to time by any Loan Party in favor of Lender, in each case as amended,
restated, supplemented or otherwise modified from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Note” means any promissory note made by Borrower in favor of Lender evidencing
Loans made by Lender, substantially in the form of Exhibit B, as amended,
restated, supplemented or otherwise modified from time to time.

“Obligations” means all Original Obligations and all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document, any Swap Contract between Borrower and Lender (or any
Affiliate of Lender), any Cash Management Agreement between Borrower and Lender
(or any Affiliate of Lender) or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

-15-

 



--------------------------------------------------------------------------------

“Original Credit Agreement” is defined in the recitals.

“Original Obligations” is defined in the recitals.

“Other Taxes” means all present or future stamp, intangible or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means (i) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

“Parent” means Heritage-Crystal Clean, Inc., a Delaware corporation.

“Patent Security Agreements” means (a) that certain Patent Security Agreement,
dated as of February 16, 2005, between Borrower and Lender, and (b) that certain
Patent Security Agreement, dated as of March 3, 2008, between Borrower and
Lender, each as amended, restated, supplemented or otherwise modified from time
to time.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition (whether pursuant to a merger,
consolidation, acquisition of capital stock or other assets or otherwise) by the
Borrower or Subsidiary from any Person in which the following conditions are
satisfied:

(a)       immediately before and after giving effect to such Acquisition, no
Default shall have occurred and be continuing or would result therefrom (without
limiting the foregoing, the business or assets which are the subject matter of
such Acquisition shall be free and clear of all Liens other than those permitted
under Section 7.01);

(b)       the aggregate amount of consideration paid or payable for such
Acquisition by the Borrower or Subsidiary consisting of (collectively, the
“Consideration”) (i) cash payments, (ii) Indebtedness assumed in connection
therewith and (iii) the reasonable projected amount of any contingent future
payments for such Acquisition, is equal to or less than $2,000,000;

 

-16-

 



--------------------------------------------------------------------------------

(c)       after giving effect to such Acquisition, the aggregate amount of
Consideration paid for all Acquisitions in cash since the Closing Date shall be
equal to or less than $5,000,000;

(d)       prior to, or concurrently with, the a consummation of any Acquisition,
the Borrower shall have delivered, or caused to be delivered, to Lender
Collateral Documents with respect to the assets, and any new Subsidiaries, which
are the subject of such Acquisition or are created as a result therefrom, in
each case in accordance with the terms of the Collateral Documents and Section
6.12, in each case in form and substance acceptable to Lender and together with
such opinions, certificates, lien search reports, title insurance policies and
endorsements, appraisals and surveys as may be reasonably requested by Lender;

(e)       for any Acquisition in which the Consideration shall be $100,000 or
more, the Borrower shall have delivered to Lender a Compliance Certificate
giving pro forma effect to the consummation of such Acquisition as if such
Acquisition was consummated on the first day of such period and evidencing
compliance with the covenants set forth in Section 6.12; and

(f)        the Person being acquired is in the same business or a substantially
related business of the Borrower or any of its Subsidiaries and operates
primarily in the United States and the acquisition has been approved by the
board of directors (and if required by applicable Laws, the shareholders or
their equivalent) of the business to be acquired.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Pledge Agreements” means, collectively, (i) that certain Pledge Agreement,
dated as of May 30, 2008, among Parent, any Subsidiary pledgors party thereto
from time to time and Lender, as amended, restated, supplemented or otherwise
modified from time to time, (ii) any other Pledge Agreement made by any Loan
Party in favor of Lender from time to time, in each case in form, substance and
scope satisfactory to Lender, as amended, restated, supplemented or otherwise
modified from time to time, and (iii) each of the certificates, transfer
certificates and other documents required to be delivered in connection with any
such Pledge Agreement.

“Reaffirmation Agreements” means, collectively, (i) that certain General
Reaffirmation and Modification Agreement, dated as of March 3, 2008, between
Borrower and Lender, (ii) that certain General Reaffirmation and Modification
Agreement, dated as of December 14, 2009, among Borrower, Parent and Lender, and
(iii) any other General Reaffirmation and Modification Agreement entered into
from time to time by a Loan Party and Lender, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Register” has the meaning specified in Section 9.05(c).

 

-17-

 



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Loan Borrowing,
conversion or continuation of Loans, a Loan Notice and (b) with respect to a L/C
Credit Extension, a L/C Application.

“Responsible Officer” means the chief executive officer, president,
vice-president, chief financial officer, treasurer or assistant treasurer of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreements” means, collectively, (i) that certain Security Agreement
dated as of February 16, 2005 among the Loan Parties from time to time party
thereto and Lender, and (ii) that certain Security Agreement dated as of May 30,
2008 between Parent and Lender, in each case as amended, restated, supplemented
or otherwise modified from time to time.

“Subordinated Debt Documents” means, collectively, each of the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Liabilities and
subject to a Subordination Agreement.

 

-18-

 



--------------------------------------------------------------------------------

“Subordinated Liabilities” means liabilities subordinated to the Obligations in
a manner acceptable to Lender in its sole discretion.

“Subordination Agreements” mean, collectively, those certain Subordination
Agreements entered into from time to time among Lender, the applicable Loan
Party and each holder of Subordinated Liabilities, as the same may be amended,
restated, supplemented or otherwise modified from time

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

-19-

 



--------------------------------------------------------------------------------

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means the value of, without duplication, (i) (a) total
assets (including leaseholds and leasehold improvements and reserves against
assets); less (b) goodwill, patents, trademarks, trade names, organization
expense, unamortized debt discount and expense, capitalized or deferred research
and development costs, deferred marketing expenses, and other like intangibles
(including Capitalized Software Costs), plus (c) the sum of (x) Capitalized
Software Costs and (y) in connection with the InstaClean Patent, the lesser of
(1) the remaining unamortized carrying value of the InstaClean Patent, and (2)
$1,000,000; less (ii) Total Liabilities, including but not limited to accrued
and deferred income taxes.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $250,000.

“Total Leverage Ratio” means the ratio of (i) total consolidated Funded Debt as
of such date to (ii) EBITDA.

“Total Liabilities” means the sum of current liabilities plus long term
liabilities.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of November 4, 2008, between Borrower and Lender, as amended, restated,
supplemented or otherwise modified from time to time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” has the meaning specified in Section 6.15.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

-20-

 



--------------------------------------------------------------------------------

1.02     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

 

1.03

Accounting Terms.

(a)       Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Lender shall so request, Lender and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP;

 

-21-

 



--------------------------------------------------------------------------------

provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii)
Borrower shall provide to Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

1.04     Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding- up if there is no nearest
number).

1.05     Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern Standard time (daylight or standard,
as applicable).

1.06     Letter of Credit Amounts. Unless otherwise specified herein the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

ARTICLE 2.

THE COMMITMENT AND CREDIT EXTENSIONS

2.01     Loans. Subject to the terms and conditions set forth herein, Lender
agrees to make loans (together with all “Loans” owing to Lender on the Closing
Date pursuant to and as defined under the Original Credit Agreement, the
“Loans”) to Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of the Commitment; provided, however, that after giving
effect to any Loan Borrowing, the Total Outstandings shall not exceed the
Commitment. Within the limits of the Commitment, and subject to the other terms
and conditions hereof, Borrower may borrow under this Section 2.01, prepay under
Section 2.04, and reborrow under this Section 2.01. Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein. Upon the satisfaction of
each of conditions set forth in Section 4.01, all “Loans” owing to Lender on the
Closing Date under and as defined in the Original Credit Agreement shall
thereupon constitute Loans hereunder subject to the terms of this Agreement.

 

 

2.02

Loan Borrowings, Conversions and Continuations of Loans.

 

-22-

 



--------------------------------------------------------------------------------

(a)       Each Loan Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon
Borrower’s irrevocable notice to Lender, which may be given by telephone. Each
such notice must be received by Lender not later than 12:00 p.m. (i) three
Business Days prior to the requested date of any Loan Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) on the requested date of any Loan
Borrowing of Base Rate Committed Loans. Each telephonic notice by Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to
Lender of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Loan Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $1,000,000. Except as provided in Sections
2.03(c), each Loan Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $10,000 or a whole multiple of $10,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether
Borrower is requesting a Loan Borrowing, a conversion of Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Loan Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a Loan
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b)       Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Loan Borrowing is the initial Credit Extension, Section
4.01), Lender shall make funds available to Borrower by (i) crediting the
account of Borrower on the books of Lender with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) Lender by Borrower; provided,
however, that if, on the date the Loan Notice with respect to such Loan
Borrowing is given by Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Loan Borrowing first, shall be applied, to the payment in full
of any such L/C Borrowings, and second, shall be made available to Borrower as
provided above.

(c)       Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of Lender, and Lender may demand that any or all of the then outstanding
Eurodollar Rate Loans be converted immediately to Base Rate Loans and Borrower
agrees to pay all amounts due under Section 3.05 in accordance with the terms
thereof due to any such conversion.

(d)       Lender shall promptly notify Borrower of the interest rate applicable
to any Interest Period for Eurodollar Rate Loans upon determination of such
interest

 

-23-

 



--------------------------------------------------------------------------------

(e)       After giving effect to all Loan Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than 10 Interest Periods in effect with respect to
Loans.

(f)        Notwithstanding the foregoing, all Loans outstanding as of the
Closing Date and originally made pursuant to the Original Credit Agreement shall
continue to be Base Rate Loans until converted into a different Type pursuant to
this Agreement or until such Loans are prepaid by Borrower.

 

 

2.03

Letters of Credit.

 

(a)

The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, Lender agrees
(1) from time to time on any Business Day during the period from the Closing
Date until the L/C Expiration Date, to issue Letters of Credit for the account
of Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (y) the Total
Outstandings shall not exceed the Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the L/C Sublimit. Each request by Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.

 

(ii)

Lender shall not issue any Letter of Credit, if:

(A)      subject to Section 2.03(b)(iv), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension;

or

(B)      the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date.

 

(iii)

Lender shall be under no obligation to issue any Letter of Credit if:

(A)      any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Lender from issuing
such Letter of Credit, or any Law applicable to Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Lender shall prohibit, or request that Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon Lender with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose

 

-24-

 



--------------------------------------------------------------------------------

upon Lender any unreimbursed loss, cost or expense which was not applicable on
the Closing Date and which Lender in good faith deems material to it;

(B)      the issuance of such Letter of Credit would violate one or more
policies of Lender;

(C)      such Letter of Credit is to be denominated in a currency other than
Dollars; or

(D)      unless specifically provided for in this Agreement, such Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.

(iv)      Lender shall not amend any Letter of Credit if Lender would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.

(v)       Lender shall be under no obligation to amend any Letter of Credit if
(A) Lender would have no obligation at such time to issue such Letter of Credit
in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b)       Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to Lender in the form of a L/C
Application, appropriately completed and signed by a Responsible Officer of
Borrower. Such L/C Application must be received by Lender not later than 12:00
p.m. at least two (2) Business Days (or such later date and time as Lender may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such L/C Application shall
specify in form and detail satisfactory to Lender: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and the nature of the requested Letter of Credit; and (H) such other matters as
Lender may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such L/C Application shall specify in form and detail
satisfactory to Lender (w) the Letter of Credit to be amended; (x) the proposed
date of amendment thereof (which shall be a Business Day); (y) the nature of the
proposed amendment; and (z) such other matters as Lender may require.
Additionally, Borrower shall furnish to Lender such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as Lender may require.

(ii)       Unless Lender has received written notice from any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, Lender shall, on the requested date, issue a

 

-25-

 



--------------------------------------------------------------------------------

Letter of Credit for the account of Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with Lender’s usual and customary business practices.

(iii)      Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, Lender will also deliver to Borrower a true and complete
copy of such Letter of Credit or amendment.

(iv)      If Borrower so requests in any applicable L/C Application, Lender may,
in its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit Lender to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by Lender, Borrower shall not be
required to make a specific request to Lender for any such extension.

(v)       If Borrower so requests in any applicable Letter of Credit
Application, Lender may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by Lender,
Borrower shall not be required to make a specific request to Lender to permit
such reinstatement. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits Lender to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), Lender shall not permit such reinstatement if it
has received a notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Reinstatement Deadline from
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied (treating such reinstatement as a L/C Credit Extension for
purposes of this clause) and, in each case, directing Lender not to permit such
reinstatement.

 

(c)

Drawings and Reimbursements.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, Lender shall notify Borrower
thereof. Not later than 12:00 p.m. on the date of any payment by Lender under a
Letter of Credit (each such date, an “Honor Date”), Borrower shall reimburse
Lender in an amount equal to the amount of such drawing. In such event, Borrower
shall be deemed to have requested a Loan Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the unreimbursed drawing (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitment and the conditions set forth
in Section 4.02 (other than the delivery of a Loan Notice). Any notice given by
Lender pursuant to this Section 2.03(c)(i) may

 

-26-

 



--------------------------------------------------------------------------------

be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Loan Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from Lender a L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate.

(iii)      No making of a L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse Lender for the amount of any payment made by
Lender under any Letter of Credit, together with interest as provided herein.

(d)       Obligations Absolute. The obligation of Borrower to reimburse Lender
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i)        any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)      any payment by Lender under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.

 

-27-

 



--------------------------------------------------------------------------------

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify Lender. Borrower shall be conclusively deemed to have waived
any such claim against Lender and its correspondents unless such notice is given
as aforesaid.

(e)       Role of Lender. Borrower agrees that, in paying any drawing under a
Letter of Credit, Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of Lender, any of its Related Parties or any correspondent or assignee of
Lender, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(d); provided, however, that anything in
such clauses to the contrary notwithstanding, Borrower may have a claim against
Lender, and Lender may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by Lender’s willful
misconduct or gross negligence or Lender’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(f)        Cash Collateral. Upon the request of Lender, (i) if Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in a L/C Borrowing, or (ii) if, as of the L/C Expiration
Date, any L/C Obligation for any reason remains outstanding, Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.04 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes hereof, “Cash Collateralize”
means to pledge and deposit with or deliver to Lender, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to Lender. Derivatives of such term have
corresponding meanings. Borrower hereby grants to Lender a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Lender or an Affiliate of Lender. If at any time Lender
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than Lender or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, Borrower
will, forthwith upon demand by Lender, pay to Lender, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that

 

-28-

 



--------------------------------------------------------------------------------

Lender determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse Lender.

(g)       Applicability of ISP. Unless otherwise expressly agreed by Lender and
Borrower when a Letter of Credit is issued, the rules of the ISP shall apply to
each standby Letter of Credit.

(h)       L/C Fees. Borrower shall pay to Lender a L/C fee (the “L/C Fee”) for
each Letter of Credit equal to the Applicable Eurodollar Rate Margin times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. L/C Fees shall be (i) computed on a monthly basis in arrears and (ii) due
and payable on the last Business Day of each calendar month, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the L/C
Expiration Date and thereafter on demand. Notwithstanding anything to the
contrary contained herein, at the election of Lender, while any Event of Default
exists, all L/C Fees shall accrue at the Default Rate.

(i)        Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(j)        Processing Charges Payable to Lender. Borrower shall pay directly to
Lender the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of Lender relating to letters of
credit as from time to time in effect. Such individual customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k)       Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, Borrower shall be
obligated to reimburse Lender hereunder for any and all drawings under such
Letter of Credit. Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of Borrower, and
that Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l)        Outstanding Letters of Credit. The Letters of Credit set forth on
Schedule 2.03 were issued prior to the Closing Date pursuant to the Original
Credit Agreement and will remain outstanding as of the Closing Date. Borrower
and Lender hereby agree that each Letter of Credit listed on Schedule 2.03, for
all purposes under this Agreement, shall be deemed to be a Letter of Credit
governed by the terms and conditions of this Agreement.

 

 

2.04

Prepayments.

(a)       Borrower may, upon notice to Lender, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty (except
as provided below in this section with respect to amounts that may be owing in
connection therewith pursuant to Section 3.05); provided that (i) such notice
must be received by Lender not later than 12:00 p.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate

 

-29-

 



--------------------------------------------------------------------------------

Loans shall be in a principal amount of $10,000 or a whole multiple of $10,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. If such notice is given
by Borrower, Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. If such notice is given by Borrower, Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(b)       If for any reason the Total Outstandings at any time exceed the
Commitment then in effect, Borrower shall immediately prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that Borrower shall not be required to Cash Collateralize the
L/C Obligations pursuant to this Section 2.04(b) unless after the prepayment in
full of the Loans the Total Outstandings exceed the Commitment then in effect.

2.05     Termination or Reduction of Commitment. Borrower may, upon notice to
Lender, terminate the Commitment, or from time to time permanently reduce the
Commitment; provided that (i) any such notice shall be received by Lender not
later than 12:00 p.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000 or any whole multiple of $10,000 in excess thereof, (iii) Borrower shall
not terminate or reduce the Commitment if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Outstandings would exceed the
Commitment, and (iv) if, after giving effect to any reduction of the Commitment
or the L/C Sublimit exceeds the amount of the Commitment, the L/C Sublimit shall
be automatically reduced by the amount of such excess. All fees accrued until
the effective date of any termination of the Commitment shall be paid on the
effective date of such termination.

2.06     Repayment of Loans. Borrower shall repay to Lender on the Maturity Date
the aggregate principal amount of Loans outstanding on such date.

 

 

2.07

Interest.

(a)       Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Eurodollar Rate Margin and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Base Rate Margin.

(b)       (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

-30-

 



--------------------------------------------------------------------------------

(ii)       If any amount (other than principal of any Loan) payable by Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii)      While any Event of Default exists, Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iv)      Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)       Interest on each Loan shall be due and payable in arrears on the last
Business Day of each calendar month and on the Maturity Date. Without limiting
the preceding sentence, all accrued and unpaid interest payable under the
Original Credit Agreement shall be due and payable on December 31, 2009.
Interest hereunder shall be due and payable in accordance with the terms hereof
before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08     Fees. Unused Line Fee. In addition to certain fees described in Section
2.03(h), Borrower shall pay to Lender, on the last Business Day of each calendar
month, commencing with the first such date to occur after the Closing Date, and
on the Maturity Date (or any earlier termination of the Commitments in
accordance with the terms hereof), an unused fee of the Applicable Unused Fee
Rate times the difference between (1) the average daily Commitment during such
calendar month and (2) the average daily Total Outstandings during such calendar
month. The unused line fee shall be calculated monthly in arrears. The unused
line fee shall accrue at all times, including at any time during which one or
more of the conditions in Article IV is not met.

2.09     Computation of Interest and Fees . All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by Lender of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

2.10     Evidence of Debt. The Credit Extensions made by Lender shall be
evidenced by one or more accounts or records maintained by Lender in the
ordinary course of business. The accounts or records maintained by Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by Lender to Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the

 

-31-

 



--------------------------------------------------------------------------------

Obligations. Borrower shall execute and deliver to Lender a Note, which shall
evidence Lender’s Loans in addition to such accounts or records. Lender may
attach schedules to the Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto. The Note
issued as of the Closing Date shall be issued in substitution for, and shall
amend and restate, the “Note” issued to Lender pursuant to and defined in the
Original Credit Agreement. No such substitutions, amendments and restatements
shall constitute or effect a repayment, refinancing or novation of the amounts
evidenced by such original “Note,” but rather a modification and substitution of
such original “Note.”

 

 

2.11

Payments Generally.

(a)       General. (i) All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender, at Lender’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. All payments received by Lender after 1:00 p.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(ii)       On each date when the payment of any principal, interest or fees are
due hereunder or under any Note, Borrower agrees to maintain on deposit in an
ordinary checking account maintained by Borrower with Lender (as such account
shall be designated by Borrower in a written notice to Lender from time to time,
the “Borrower Account”) an amount sufficient to pay such principal, interest or
fees in full on such date. Borrower hereby authorizes Lender (A) to deduct
automatically all principal, interest or fees when due hereunder or under any
Note from the Borrower Account, and (B) if and to the extent any payment of
principal, interest or fees under this Agreement or any Note is not made when
due to deduct any such amount from any or all of the accounts of Borrower
maintained at Lender. Lender agrees to provide written notice to Borrower of any
automatic deduction made pursuant to this Section 2.11(a)(ii) showing in
reasonable detail the amounts of such deduction. Lender agrees to reimburse
Borrower for any amounts deducted from such accounts in excess of amount due
hereunder and under any other Loan Documents.

(b)       Funding Source. Nothing herein shall be deemed to obligate Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.

ARTICLE 3.

TAXES; YIELD PROTECTION AND ILLEGALITY

 

 

3.01

Taxes.

 

-32-

 



--------------------------------------------------------------------------------

(a)       Payments Free of Taxes. Any and all payments by Borrower to or on
account of any obligation of Borrower hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Taxes; provided that if Borrower shall be required by any applicable Laws to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section), Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b)       Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)       Indemnification by Borrower. Borrower shall, and hereby does,
indemnify Lender, and shall make payment due in respect thereof within ten (10)
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
Borrower or paid by Lender and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to Borrower by Lender shall be conclusive absent manifest
error.

(d)       Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Lender the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Lender.

(e)       Treatment of Certain Refunds. If Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by Borrower or with respect to which Borrower has
paid additional amounts pursuant to this Section, it shall pay to Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by Borrower under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by Lender and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that Borrower, upon the request of Lender, agrees to repay the amount paid over
to Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Lender in the event Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require Lender to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.

3.02     Illegality. If Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending

 

-33-

 



--------------------------------------------------------------------------------

Office to make, maintain or fund Eurodollar Rate Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by Lender to Borrower, any obligation of Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until Lender notifies Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, Borrower shall, upon demand from Lender, prepay or, if applicable,
convert all Eurodollar Rate Loans of Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if Lender may
not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted and all amounts due under Section 3.05 in accordance
with the terms thereof due to such prepayment or conversion.

3.03     Inability to Determine Rates. If Lender determines in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to Lender of funding such Loan,
Lender will promptly so notify Borrower. Thereafter, the obligation of Lender to
make or maintain Eurodollar Rate Loans shall be suspended until Lender revokes
such notice. Upon receipt of such notice, Borrower may revoke any pending
request for a Loan Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Loan Borrowing of Base Rate Loans in the amount specified
therein.

3.04     Increased Costs; Reserves for Eurodollar Rate Loans. (a) Increased
Costs Generally. If any Change in Law shall:

(i)        impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except any reserve requirement reflected in the Eurodollar Rate);

(ii)       subject Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to Lender in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by Lender); or

(iii)      impose on Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by Lender
or participation therein;

 

-34-

 



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to Lender of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by Lender hereunder (whether of
principal, interest or any other amount) then, upon request of Lender, Borrower
will pay to Lender such additional amount or amounts as will compensate Lender
for such additional costs incurred or reduction suffered. Lender shall endeavor
to notify Borrower of any such increased costs resulting from any Change of Law
reasonably promptly after becoming aware thereof, provided, that in no event
shall the failure of Lender to so notify Borrower excuse Borrower from any
obligation under this clause (a).

(b)       Capital Requirements. If Lender determines that any Change in Laws
affecting Lender, Lender’s Office or Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment, the Loans made by Lender, or the
Letters of Credit issued by Lender, to a level below that which Lender or
Lender’s holding company could have achieved but for such change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered. Lender shall endeavor
to notify Borrower of any such Change of Law (and any additional amounts owed in
connection therewith) reasonably promptly after becoming aware thereof,
provided, that in no event shall the failure of Lender to so notify Borrower
excuse Borrower from any obligation under this clause (b).

(c)       Certificates for Reimbursement. A certificate of Lender setting forth
the amount or amounts necessary to compensate Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

(d)       Delay in Requests. Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of Lender’s right to demand such compensation, provided that
Borrower shall not be required to compensate Lender pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that Lender notifies
Borrower of the change in Law giving rise to such increased costs or reductions
and of Lender’s intention to claim compensation therefor (except that, if the
change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

(e)       Reserves on Eurodollar Rate Loans. Borrower shall pay to Lender, as
long as Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by Lender (as determined by Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on

 

-35-

 



--------------------------------------------------------------------------------

which interest is payable on such Loan, provided Borrower shall have received at
least ten (10) days’ prior notice of such additional interest from Lender. If
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

3.05     Compensation for Losses. Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b)       any failure by Borrower (for a reason other than the failure of Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lender under this Section 3.05, Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in
determining the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

3.06     Mitigation Obligations. If Lender requests compensation under Section
3.04, or if Borrower is required to pay any additional amount to Lender or any
Governmental Authority for the account of Lender pursuant to Section 3.01, or if
Lender gives a notice pursuant to Section 3.02, then Lender shall use reasonable
efforts to designate a different Lender’s Office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case would not subject Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by Lender in connection with any such
designation or assignment.

3.07     Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Commitment and repayment of all Obligations.

ARTICLE 4.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

-36-

 



--------------------------------------------------------------------------------

4.01     Conditions of Initial Credit Extension. The effectiveness of the
amendment and restatement of the Original Credit Agreement pursuant to this
Agreement and the obligation of Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

(a)       Lender’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Lender:

(i)        executed counterparts of this Agreement, and the Reaffirmation
Agreement of even date, sufficient in number for distribution to Lender and
Borrower;

 

(ii)

a Note executed by Borrower in favor of Lender;

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Lender may reasonably require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Loan Party is a party;

(iv)      such documents and certifications as Lender may reasonably require to
evidence that each Loan Party is duly formed, and that such Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)       a favorable opinion letter of counsel to Loan Parties acceptable to
Lender addressed to Lender, as to the matters set forth concerning Loan Parties
and the Loan Documents in form and substance satisfactory to Lender; and

(vi)      the assurances, certificates, documents, consents and opinion letters
(A) listed on Schedule 4.01 hereto and (B) otherwise reasonably required by
Lender.

(b)       All fees required to be paid on or before the Closing Date shall have
been paid.

(c)       Unless waived by Lender, Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to Lender (directly to such counsel if
requested by Lender) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
Borrower and Lender).

 

-37-

 



--------------------------------------------------------------------------------

4.02     Conditions to all Credit Extensions. The obligation of Lender to honor
any Request for Credit Extension is subject to the following conditions
precedent:

(a)       The representations and warranties of Borrower and each other Loan
Party, if any, contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01.

(b)       No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c)       Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)       Lender shall have received, in form and substance satisfactory to it,
such other assurances, certificates, documents or consents related to the
foregoing as Lender reasonably may require.

Each Request for Credit Extension submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that:

5.01     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each Subsidiary thereof (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be

 

-38-

 



--------------------------------------------------------------------------------

made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03     Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

 

 

5.05

Financial Statements; No Material Adverse Effect; Solvency.

(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

(b)       The unaudited consolidated balance sheet of Parent and its
Subsidiaries dated September 12, 2009, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for the reporting period ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of Borrower as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

(c)       Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)       The consolidated forecasted balance sheet and statements of income and
cash flows of Parent and its Subsidiaries delivered pursuant to Section 6.01(f)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, Borrower’s
best estimate of its future financial condition and performance.

 

-39-

 



--------------------------------------------------------------------------------

(e)       Each of the Loan Parties (both before and after giving effect to the
transactions contemplated by this Agreement (including the Credit Extensions
made on the Closing Date)) are and will be solvent (i.e., it has assets having a
fair value in excess of the amount required to pay its probable liabilities on
its existing debts as they become absolute and matured and it does not have
unreasonably small capital) and has, and expects to have, the ability to pay its
debts from time to time incurred as such debts mature.

5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) except as specifically disclosed in Schedule 5.06, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the matters described on Schedule 5.06.

5.07     No Default. No Loan Party nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08     Ownership of Property; Liens. Each Loan Party and each Subsidiary
thereof has good record and marketable title in fee simple to, or valid
leasehold interests in, all personal property and real property necessary or
used in the ordinary conduct of its business (including the assets reflected on
its most recent balance sheet), except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of Loan Parties and their Subsidiaries is subject
to no Liens, other than Liens permitted by Section 7.01.

5.09     Environmental Compliance. Loan Parties and their Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof Borrower has reasonably concluded that,
except as specifically disclosed in Schedule 5.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

5.10     Insurance. The properties of Loan Parties and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Loan Party or the
applicable Subsidiary operates.

 

-40-

 



--------------------------------------------------------------------------------

5.11     Taxes. Loan Parties have filed all Federal, state and other material
tax returns and reports required to be filed, and have paid all Federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
any Loan Party that would, if made, have a Material Adverse Effect.

 

 

5.12

ERISA Compliance.

(a)       Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws. Each
Plan that is intended to qualify under Section 401 (a) of the Code has received
a favorable determination letter from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b)       There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c)        (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither Borrower nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.

 

 

5.13

Subsidiaries; Equity Interests»

(a)       . As of the Closing Date, Borrower has no Subsidiaries and has no
Equity Interests in any other Person. All of the outstanding Equity Interests in
Borrower have been validly issued and are fully paid and nonassessable and are
directly owned legally and beneficially by Parent free and clear of all Liens
other than Liens in favor of Lender.

(b)       As of September 12, 2009, the authorized capital stock of Parent
consists of 15,000,000 shares of common stock (par value $.01 per share)
authorized of which 10,708,471 shares are outstanding. All such outstanding
shares have been duly issued and are fully paid and non-assessable.

 

-41-

 



--------------------------------------------------------------------------------

(c)       As of September 12, 2009, except as set forth on Schedule 5.13(c), no
Person has outstanding any rights or options (except for the options for common
stock or other forms of equity-based compensation issued to employees,
consultants or directors in accordance with a bona fide compensation plan
approved by the board of directors of Parent) to subscribe for or purchase from
Parent, or any warrants or other agreements providing for or requiring the
issuance by Parent of, any Equity Interests convertible into or exchangeable for
its capital stock.

 

 

5.14

Margin Regulations; Investment Company Act.

(a)       No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Loan Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of Borrower only or of Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between Borrower and Lender or any Affiliate of Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b)       No Loan Party, any Person Controlling any Loan Party, or any
Subsidiary of any Loan Party is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended; nor
is any of them a “holding company” or a “subsidiary company” or an “affiliate”
of a “holding company”, as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended.

5.15     Disclosure. Borrower has disclosed to Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries, or Parent, is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

5.16     Compliance with Laws. Each Loan Party and each of their Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

-42-

 



--------------------------------------------------------------------------------

5.17     Taxpayer Identification Number. Loan Parties’ true and correct U.S.
taxpayer identification number are each set forth on Schedule 9.02.

5.18     Intellectual Property; Licenses, Etc. Loan Parties and their
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by Borrower or any Subsidiary
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.19     Rights in Collateral; Priority of Liens. Borrower and each other Loan
Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens in favor of third parties. Upon
the proper filing of UCC financing statements, and the taking of the other
actions required by Lender, the Liens granted pursuant to the Collateral
Documents will constitute valid and enforceable first, prior and perfected (to
the extent that Liens on the Collateral can be perfected by the filing of UCC
financing statements) Liens on the Collateral in favor of Lender.

5.20     Subordinated Notes. Borrower hereby represents and warrants that each
of (i) the $3,250,000 Promissory Note dated December 15, 2004 issued by Borrower
in favor of Donald Brinckman, (ii) that certain $1,750,000 Promissory Note dated
December 15, 2004 issued by Borrower in favor of Bruckman, Rosser, Sherrill &
Co., L.P, (iii) that certain $8,320,000 Promissory Note dated December 15, 2004
issued by Borrower in favor of Asphalt Refining Company, as amended from time to
time and (iv) all replacements and substitutions of any of the notes referenced
in clauses (i) and (iii) have been terminated, all Indebtedness and other
obligations of Borrower owing under such notes have been satisfied in full and
all lines of credit arising thereunder have been terminated.

 

 

5.21

True Copies of Charter Documents.»

Borrower has furnished to Lender copies, in each case true and complete as of
the Closing Date, of (i) all charter and other incorporation or constituent
documents, as amended, and (ii) by-laws (or their equivalent), as amended, of
each Loan Party.

ARTICLE 6.

AFFIRMATIVE COVENANTS

So long as Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary, if
any, to:

 

-43-

 



--------------------------------------------------------------------------------

 

6.01

Financial Statements. Deliver to Lender, in form and detail satisfactory to
Lender:

(a)       as soon as available, but in any event within ninety (90) days after
the end of each fiscal year of Parent, a consolidated and, if applicable,
consolidating balance sheet of Parent and its Subsidiaries as at the end of such
fiscal year, and the related consolidated and, if applicable, consolidating
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to Lender (the
“Accountants”), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and, if applicable, such consolidating statements to
be certified by a Responsible Officer of Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Parent and its
Subsidiaries;

(b)       as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of Parent in each
fiscal year, a consolidated and, if applicable, consolidating balance sheet of
Parent and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated and, if applicable, consolidating statements of income or
operations for such reporting period, the portion of Parent’s fiscal year then
ended and the fiscal quarter then ended, all in reasonable detail, such
consolidated statements to be certified by a Responsible Officer of Parent as
fairly presenting the financial condition, results of operations of Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and, if applicable, such consolidating
statements to be certified by a Responsible Officer of Parent to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Parent and its
Subsidiaries;

(c)       as soon as available, but in any event within sixty (60) days after
the end of each fiscal year of Borrower, forecasts prepared by management of
Borrower, in form satisfactory to Lender, of consolidated balance sheets and
statements of income or operations and cash flows of Borrower and its
Subsidiaries on a four week reporting period basis for the new fiscal year
(including the fiscal year in which the Maturity Date occurs);

(d)       promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Parent, and copies of all annual, regular, periodic and special
reports and registration statements which Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to Lender pursuant hereto; and

(e)       promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof.

 

-44-

 



--------------------------------------------------------------------------------

Borrower hereby authorizes Lender to disclose any information obtained pursuant
to this Agreement to all appropriate Governmental Authorities where required by
applicable Laws; provided, however, that Lender shall, to the extent practicable
and allowable under applicable Laws, notify Borrower within a reasonable period
prior to the time any such disclosure is made.

6.02     Certificates; Other Information. Deliver to Lender, in form and detail
satisfactory to Lender:

(a)       concurrently with the delivery of the financial statements referred to
in Sections 6.01 (a) and (b) a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

(b)       promptly after any request by Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of Parent or
Borrower by Accountants in connection with the accounts or books of Parent,
Borrower or any Subsidiary, or any audit of any of them;

(c)       promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any Subordinated Debt Document or
any indenture, loan or credit or similar agreement relating to Indebtedness in
an aggregate amount greater than $100,000 and not otherwise required to be
furnished to Lender pursuant to Section 6.01 or any other clause of this Section
6.02; and

(d)       promptly, such additional information regarding the business,
financial or corporate affairs of Parent, Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as Lender may from time to time
reasonably request (including, without limitation, any public offering of common
stock of Parent).

 

 

6.03

Notices.»

Promptly notify Lender:

 

(a)

of the occurrence of any Default;

(b)       of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any of their
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any of their Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any of
their Subsidiaries, including pursuant to any applicable Environmental Laws;

 

(c)

of the occurrence of any ERISA Event; and

(d)       of any material change in accounting policies or financial reporting
practices by any Loan Party or any of their Subsidiaries including any
determination by

 

-45-

 



--------------------------------------------------------------------------------

Borrower referred to in clause (b)(ii) of the definition of Applicable Base Rate
Margin, Applicable Eurodollar Rate Margin and Applicable Unused Fee Rate.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property, unless the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by such Loan
Party or such Subsidiary; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, unless the same are being contested in
good faith by appropriate proceedings diligently conducted and adequate reserves
in accordance with GAAP are being maintained by such Loan Party or such
Subsidiary.

6.05     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect. If at any time while any Loan or Letter of Credit is
outstanding or the Commitment is in effect, any authorization, consent,
approval, permit or license from any Governmental Authority shall become
necessary or required in order that Borrower may fulfill any of its obligations
hereunder, Borrower will promptly take or cause to be taken all reasonable steps
within its power to obtain such authorization, consent, approval, permit or
license and furnish Lender with evidence thereof.

6.06     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

 

6.07

Maintenance of Insurance.

(a)       Maintain with financially sound and reputable insurance companies not
Affiliates of Borrower, insurance with respect to its properties and business
against loss or

 

-46-

 



--------------------------------------------------------------------------------

damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self- insurance compatible with the following standards) as are customarily
carried under similar circumstances by such other Persons and providing for not
less than thirty (30) days’ prior notice to Lender of termination, lapse or
cancellation of such insurance.

(b)       Upon the request of Lender, to deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force. Without limitation of the foregoing, Borrower shall
furnish to Lender endorsements and certificates of insurance (a) with respect to
Borrower’s property insurance policies naming Lender as lender loss payee and
Borrower shall instruct the carrier to make payment of proceeds directly to
Lender and (b) with respect to Borrower’s liability insurance policies, naming
Lender as an additional insured , and each in form and substance satisfactory to
Lender. Unless Borrower provides Lender with satisfactory evidence of the
insurance coverage required hereby, Lender may purchase insurance at Borrower’s
expense to protect Lender’s interest in the Collateral. This insurance may, but
need not, protect the interests of Borrower. The coverage that Lender purchases
may not pay any claim that Borrower makes or any claim that is made against
Borrower in connection with the Collateral. Borrower may later cancel any
insurance purchased by Lender, but only after providing Lender with satisfactory
evidence that Borrower has obtained insurance as required hereby. If Lender
purchases insurance of the collateral, Borrower will be responsible for the
costs of that insurance, including interest thereon at the Default Rate and any
other charges which Lender may impose in connection with the placement of the
insurance until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the outstanding principal
balance of the advances, shall bear interest at the Default Rate as provided
above, and shall be payable upon demand. The costs of the insurance may be more
than the cost of insurance Borrower may be able to obtain on its own.

6.08     Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, write, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

6.09     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; (b)
maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be; and (c) at
all times engage Accountants as the independent certified public accountants of
Parent and its Subsidiaries. Borrower shall maintain at all times books and
records pertaining to the Collateral in such detail, form and scope as Lender
shall reasonably require.

6.10     Inspection Rights. Permit representatives and independent contractors
of Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and

 

-47-

 



--------------------------------------------------------------------------------

accounts with its directors, officers, and independent public accountants, all
at the expense of Borrower and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to Borrower; provided, however, that when an Event of Default exists, Lender (or
any of its representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

6.11     Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes not in contravention of any Law or of any Loan Document.

 

 

6.12

Financial Covenants.

(a)       Tangible Net Worth. Maintain on a consolidated basis Tangible Net
Worth of:

 

(i)

$42,000,000;

(ii)       plus the sum of 75% of net income after income taxes (without
subtracting losses) earned in each fiscal quarter of Parent commencing after the
Closing Date;

(iii)      plus the net proceeds from any Equity Securities of Parent issued
after the Closing Date;

 

(iv)

minus $3,500,000.

(b)       Interest Coverage Ratio. Maintain on a consolidated basis with respect
to Borrower and its Subsidiaries, an Interest Coverage Ratio, as of the last day
of any reporting period for which this Agreement requires Borrower to deliver
financial statements, calculated based upon Interest Expense and EBITDA for the
Measurement Period ending on such day, of at least the ratio of 3.5 to 1.0.

(c)       Capital Expenditures. In any fiscal year, not make or become obligated
to make any Capital Expenditures (including, without limitation, expenditures
made and obligations accrued with respect to Capital Leases but excluding (i)
expenditures made and obligations accrued as consideration for Permitted
Acquisitions and (ii) expenditures made and obligations accrued in connection
with the Indianapolis Acquisition) in an aggregate amount exceeding $10,000,000.

(d)       Total Leverage Ratio. Maintain on a consolidated basis with respect to
Borrower and its Subsidiaries, a Total Leverage Ratio, as of the last day of any
reporting period for which this Agreement requires Borrower to deliver financial
statements, calculated based upon the amount of Funded Debt as of such day and
EBITDA for the Measurement Period ending on such day, not exceeding the ratio of
3.25:1.00.

6.13     Guarantors. Notify Lender at the time that any Person becomes a
Subsidiary, and promptly thereafter (and in any event within thirty (30) days),
cause such Person to (a) become a Guarantor by executing and delivering to
Lender a Guaranty and such other documents as Lender shall deem appropriate for
such purpose, and (b) deliver (and Borrower or other

 

-48-

 



--------------------------------------------------------------------------------

applicable Loan Party shall deliver) to Lender such executed Collateral
Documents as Lender may reasonably request (including a joinder agreement with
respect to the Security Agreement), an executed Pledge Agreement and the
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and favorable opinion letters of counsel to Borrower (or other applicable Loan
Party) and such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (a) and (b) and the creation and perfection of security interests
granted by such Person or Borrower or other Loan Party), all in form, content
and scope reasonably satisfactory to Lender.

6.14     Collateral Records. To execute and deliver promptly, and to cause each
other Loan Party to execute and deliver promptly, to Lender, from time to time,
solely for Lender’s convenience in maintaining a record of the Collateral, such
written statements and schedules as Lender may reasonably require designating,
identifying or describing the Collateral. The failure by Borrower or any other
Loan Party, however, to promptly give Lender such statements or schedules shall
not affect, diminish, modify or otherwise limit the Liens on the Collateral
granted pursuant to the Collateral Documents.

6.15     Security Interests. To, and to cause each other Loan Party to, (a)
defend the Collateral against all claims and demands of all Persons at any time
claiming the same or any interest therein, (b) comply with the requirements of
all state and federal laws in order to grant to Lender valid and perfected first
priority security interests in the Collateral, with perfection, in the case of
any investment property, deposit account or letter of credit, being effected by
giving Lender control of such investment property or deposit account or letter
of credit, rather than by the filing of a Uniform Commercial Code (“UCC”)
financing statement with respect to such investment property, and (c) do
whatever Lender may reasonably request, from time to time, to effect the
purposes of this Agreement and the other Loan Documents, including filing
notices of liens, UCC financing statements, fixture filings and amendments,
renewals and continuations thereof; cooperating with Lender’s representatives;
keeping stock records; obtaining waivers from landlords and mortgagees and from
warehousemen and their landlords and mortgages; and, paying claims which might,
if unpaid, become a Lien on the Collateral. Lender is hereby authorized by
Borrower to file any UCC financing statements covering the Collateral whether or
not Borrower’s signatures appear thereon.

6.16     Environmental Compliance and Reports. Each Loan Party and each of their
Subsidiaries shall comply in all respects with any and all Environmental Laws;
not cause or permit to exists as a result of an intentional or unintentional
action or omission on such Loan Party’s or Subsidiary’s part or on the part of
any third party, on property owned and/or occupied by such Loan Party or
Subsidiary, any environmental activity where damage may result to the
environment, unless such environmental activity is pursuant to and in compliance
with the conditions of a permit issued by the appropriate federal, state or
local governmental authorities; shall furnish to Lender promptly and in any
event within thirty (30) days after receipt thereof a copy of any notice,
summons, lien, citation, directive, letter or other communication from any
governmental agency or instrumentality concerning any intentional or
unintentional action or omission on such Loan Party’s or Subsidiary’s part in
connection with any environmental activity whether or not there is damage to the
environment and/or other natural resources; provided that such notices shall be
required only for such notices or claims that would require

 

-49-

 



--------------------------------------------------------------------------------

expenditures and/or payment of fines by such Loan Party or Subsidiary in excess
of $100,000, individually or in the aggregate, in any fiscal year.

6.17     Motor Vehicle Collateral. Upon the request of Lender, Borrower shall,
and shall cause each Loan Party to, execute and deliver, and cause each
Subsidiary to execute and deliver, certificates of title and other documents
necessary or desirable for Lender to obtain a first priority perfected security
interest in the motor vehicles owned by such Loan Party or such Subsidiary.

 

 

6.18

Further Assurances.»

Borrower will, and shall cause each Loan Party to, cooperate with Lender and
execute such further instruments and documents as Lender shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Agreement or any of the other Loan Documents.

ARTICLE 7.

NEGATIVE COVENANTS

So long as Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01     Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a)

Liens pursuant to any Loan Document;

(b)       Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) and any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c)       Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

-50-

 



--------------------------------------------------------------------------------

(e)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)        deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g)       easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments; and

(i)        Liens securing Indebtedness permitted under Section 7.03(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition.

 

 

7.02

Investments. Make any Investments, except:

(a)       Investments held by such Loan Party or such Subsidiary in the form of
cash equivalents or short-term marketable debt securities;

(b)       advances to officers, directors and employees of Borrower and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding; provided that, if the aggregate amount of advances to any officer,
director or employee exceed $125,000, such advances shall be evidenced by a
promissory note which shall be delivered to Lender and pledged to Lender to
secure the Obligations;

(c)       Investments of any Loan Party in any wholly-owned Subsidiary and
Investments of any wholly-owned Subsidiary in any Loan Party or in another
wholly-owned Subsidiary;

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(e)

Guarantees permitted by Section 7.03;

 

(f)

Investments constituting Permitted Acquisitions; and

 

-51-

 



--------------------------------------------------------------------------------

(g)       other Investments not exceeding $100,000 in the aggregate at any time
after the Closing Date.

 

 

7.03

Indebtedness. Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)

Indebtedness under the Loan Documents;

(b)       Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof (other
than Subordinated Liabilities); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or Lender than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

(c)       Guarantees of any Loan Party or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of such Loan Party or any
wholly-owned Subsidiary;

(d)       obligations (contingent or otherwise) of any Loan Party or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;

(e)       Indebtedness constituting Subordinated Liabilities repayable pursuant
to any Subordinated Debt Document;

(f)        Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets within the limitations set forth in
Section 7.01 (i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed $1,000,000; and

(g)       obligations (contingent or otherwise) of Borrower or any Subsidiary as
a surety or guarantor arising in the ordinary course of business; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $100,000.

 

-52-

 



--------------------------------------------------------------------------------

7.04     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, make any Acquisition, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
or enter into any agreement to do any of the foregoing, except that, so long as
no Default exists or would result therefrom:

(a)       any Subsidiary may merge with (i) Borrower, provided that Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person;

(b)       any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a wholly-owned
Subsidiary, then the transferee must either be Borrower or a wholly-owned
Subsidiary; and

(c)       the Borrower or its Subsidiaries party hereto may make Permitted
Acquisitions and in connection therewith, any Subsidiary of the Borrower may
merge into or consolidate with any other Person or permit any other Person to
merge into or consolidate with it; provided that (i) the Person surviving such
merger or consolidation shall be a wholly-owned Subsidiary of the Borrower and
(ii) in the case of any such merger to which any Subsidiary of the Borrower is a
party, such Subsidiary is the surviving Person.

7.05     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:

(a)       Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b)

Dispositions of inventory in the ordinary course of business;

(c)       Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement equipment or real property or (ii) the proceeds of such Disposition
are applied to the purchase price of replacement equipment or real property
within 90 days of such Disposition;

(d)       Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary; and

 

(e)

Dispositions permitted by Section 7.04;

provided, however, that any Disposition pursuant to clauses (a) through (e)
shall be for fair market value.

 

7.06     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

 

-53-

 



--------------------------------------------------------------------------------

(a)       each Subsidiary may make Restricted Payments to Borrower, Guarantors
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b)       Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c)       Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d)       any other Restricted Payments from time to time agreed to in writing
by Lender prior to the making thereof.

7.07     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Loan Parties
and their Subsidiaries on the date hereof or any business substantially related
or incidental thereto.

7.08     Transactions with Affiliates. Other than with respect to Subordinated
Liabilities subject to a Subordination Agreement, enter into any transaction of
any kind with any Affiliate of any Loan Party, whether or not in the ordinary
course of business, other than on fair and reasonable terms substantially as
favorable to such Loan Party or such Subsidiary as would be obtainable by such
Loan Party or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to transactions between or among between and among
Loan Parties.

7.09     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to such Loan Party, (ii) of any Subsidiary to Guarantee the
Indebtedness of any Loan Party or (iii) of any Loan Party or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

7.10     Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

 

7.11

Prepayment of Subordinated Indebtedness.

 

-54-

 



--------------------------------------------------------------------------------

(a)       Make any payment or prepayment of principal of, or premium or interest
on, any Subordinated Liabilities, other than as permitted under any
Subordination Agreement;

(b)       amend any Subordinated Debt document without the prior written consent
of Lender;

(c)       redeem, retire, purchase, defease or otherwise acquire any
Subordinated Liabilities except as permitted under a Subordination Agreement; or

(d)       make any deposit (including the payment of amounts into a sinking fund
or other similar fund) for any of the foregoing purposes.

ARTICLE 8.

EVENTS OF DEFAULT AND REMEDIES

 

 

8.01

Events of Default. Any of the following shall constitute an Event of Default:

(a)       Non-Payment. Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b)       Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or 6.12 or Article VII; or

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days or any default or Event of Default occurs under
any other Loan Document; or

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading when made or deemed made; or

(e)       Cross-Default. (i) Any Loan Party (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $500,000, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or

 

-55-

 



--------------------------------------------------------------------------------

agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Loan Party or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which any Loan Party or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount, and (iii) any Loan Party or any holder of
Subordinated Liabilities fails to perform or observe any term, covenant or
agreement contained in any Subordination Agreement to which it is a party; or

(f)        Insolvency Proceedings, Etc. Any Loan Party or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within thirty (30)
days after its issue or levy; or

(h)       Judgments. There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments and orders) exceeding $500,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of thirty (30) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)        ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any

 

-56-

 



--------------------------------------------------------------------------------

installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j)        Invalidity of Loan Documents. Any Loan Document or any provision
thereof (including, without limitation, the subordination provisions of any
Subordination Agreement), at any time after its execution and delivery and for
any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document or any provision thereof; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any Loan Document or
any provision thereof or any Collateral Document shall for any reason cease to
create a valid and perfected first priority Lien on the Collateral purported to
be covered thereby (subject to Section 7.05); or

 

(k)

Change of Control. There occurs any Change of Control; or

(l)        Material Adverse Effect. There occurs any event or circumstance that
has a Material Adverse Effect.

8.02     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Lender may take any or all of the following actions:

(a)       declare the commitment of Lender to make Loans and any obligation of
Lender to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;

(c)       require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)       exercise all rights and remedies available to it under the Loan
Documents; provided, however, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, the obligation of Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of Lender.

8.03     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Lender in the
following order:

 

-57-

 



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lender (including fees, charges and disbursements of counsel to Lender
(including fees and time charges for attorneys who may be employees of Lender)
arising under the Loan Documents and amounts payable under Article III);

Second, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations arising under
the Loan Documents;

Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings;

Fourth, to payment of that portion of the Obligations constituting Obligations
owing to Lender or any Affiliate of Lender under a Swap Contract or a Cash
Management Agreement or indemnities under any Loan Agreement;

Fifth, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit; and

Sixth, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE 9.

MISCELLANEOUS

9.01     Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Lender and Borrower or the applicable Loan Party, as the case may be.

 

 

9.02

Notices; Effectiveness; Electronic Communications.

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows, if to Borrower or Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 9.02.

 

-58-

 



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)       Electronic Communications. Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Lender. Lender or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless Lender otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

(c)       Change of Address, Etc. Each of Borrower and Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.

(d)       Reliance by Lender. Lender shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with Lender may be recorded by Lender, and Borrower hereby
consents to such recording.

9.03     No Waiver; Cumulative Remedies. No failure by Lender to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

 

9.04

Expenses; Indemnity; Damage Waiver.

 

-59-

 



--------------------------------------------------------------------------------

(a)       Costs and Expenses. Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Lender), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by Lender
(including the fees, charges and disbursements of any counsel for Lender), and
shall pay all fees and time charges for attorneys who may be employees of
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)       Indemnification by Borrower. Borrower shall indemnify Lender (and any
sub-agent thereof) and each Related Party of Lender (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if Borrower or such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

 

-60-

 



--------------------------------------------------------------------------------

(c)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(d)       Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

(e)       Survival. The agreements in this Section shall survive the assignment
by Lender of its rights and obligations hereunder, the termination of the
Commitment and the repayment, satisfaction or discharge of all the other
Obligations.

 

 

9.05

Successors and Assigns.

 

(a)

Successors and Assigns Generally.

(i)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
hereby, except that neither Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Lender.

(ii)       Lender may at any time assign to one or more financial institutions
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans (including participations in
L/C Obligations) at the time owing to it); provided that (i) except in the case
of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the assignment consummated, shall not be less than $2,500,000 unless, so
long as no Event of Default has occurred and is continuing, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed); (ii)
each partial assignment shall be made as an assignment of a proportionate part
of all Lender’s rights and obligations under this Agreement with respect to the
Loans or the Commitment assigned; and (iii) the parties to each assignment shall
execute and deliver to Lender an assignment and assumption agreement in form and
substance acceptable to Lender to evidence such assignment, together with a
processing and recordation fee of $3,500. Upon request of Lender, Borrower
agrees to enter into such documentation necessary or desirable to Lender to
permit Lender’s assignees hereunder to become direct co-lenders under this
Agreement pursuant to provisions and terms customary in multi-lender syndicated
credit agreements.

 

-61-

 



--------------------------------------------------------------------------------

(b)       Certain Pledges. Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for Lender as a party
hereto.

(c)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

9.06     Treatment of Certain Information; Confidentiality. Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Lender or any of its
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

9.07     Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or any such
Affiliate to or for the credit or the account of Borrower or any other Loan
Party against any and all of the

 

-62-

 



--------------------------------------------------------------------------------

obligations of Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to Lender or any such Affiliate,
irrespective of whether or not Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of Borrower
or such Loan Party may be contingent or unmatured or are owed to a branch or
office of Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of Lender and its respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Lender or its Affiliates may have.
Lender agrees to notify Borrower promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

9.08     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged, or received by Lender exceeds the Maximum Rate, Lender may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

9.09     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

9.10     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by Lender,
regardless of any investigation made by Lender or on their behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

9.11     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or

 

-63-

 



--------------------------------------------------------------------------------

impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

 

9.12

Governing Law; Jurisdiction; Etc.

(a)       GOVERNING LAW. THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

(b)       SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c)       WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

-64-

 



--------------------------------------------------------------------------------

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.13     Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.14     USA PATRIOT Act Notice. Lender hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act. Borrower shall, promptly following a
request by Lender, provide all documentation and other information that Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.

 

 

9.15

Time of the Essence. Time is of the essence of the Loan Documents.

 

 

9.16

Original Credit Agreement Superseded»

(a)       . Original Credit Agreement Superseded. On the Closing Date, this
Agreement shall supersede the Original Credit Agreement in its entirety, except
as provided in this Section. On the Closing Date, the rights and obligations of
the parties hereto evidenced by the Original Credit Agreement shall be evidenced
by this Agreement and the other Loan Documents, the “Loans” as defined in the
Original Credit Agreement shall be converted to Loans as defined herein and the
Existing Letters of Credit issued by Lender (as defined in the Original Credit
Agreement) for the account of Borrower prior to the Closing Date shall be deemed
to be Letters of Credit under this Agreement, and shall bear interest and be
subject to such other fees as set forth in this Agreement.

(b)       Interest and Fees under Superseded Agreement. All interest and fees
and expenses, if any, owing or accruing under or in respect of the Original
Credit Agreement through the Closing Date (including any breakage fees in
respect of Eurodollar Rate Loans as defined

 

-65-

 



--------------------------------------------------------------------------------

therein) shall be calculated as of the Closing Date (pro-rated in the case of
any fractional periods), and shall be paid on the Closing Date.

[signature page follows]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written,

HERITAGE-CRYSTAL CLEAN, LLC, an

Indiana limited liability company

 

By: /s/ Greg Ray

Name: Greg Ray

Title: Secretary

 

 

By its signature below, the Parent hereby acknowledges and agrees to the terms
of this Agreement, including, without limitation, the representations,
warranties, affirmative covenants and negative covenants applicable to the
Parent contained herein.

 

HERITAGE-CRYSTAL CLEAN, INC.,

a Delaware corporation

 

By: /s/ Greg Ray

Name: Greg Ray

Title: Secretary

 

BANK OF AMERICA, N.A., as Lender

 

 

By: /s/ Maria F. Maia

Name: Maria F. Maia

Title: Managing Director

 

 

 

-66-

 



 